Citation Nr: 0921793	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right calf, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Regional 
Office (RO) that increased the evaluation assigned to the 
residuals of a gunshot wound to the right calf from 10 
percent to 20 percent disabling.  The Veteran continued to 
disagree with the assigned rating.  

The Veteran was scheduled to testify at a videoconference 
hearing before a Veterans Law Judge in May 2009, but he 
failed to report for the hearing.  Accordingly, the Board 
considers this request to be withdrawn.


FINDING OF FACT

The residuals of the Veteran's gunshot wound to the right 
calf are manifested by fatigue and weakness, and are not more 
than moderately severe.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the right calf have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.73, Diagnostic Code 5311.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

In a January 2007 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim for a higher rating, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  This letter 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of impairment for his 
claimed condition, and the effect that the condition has on 
his employment and daily life.  The notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a higher rating.  In addition, 
the letter advised the Veteran of the evidence needed to 
establish a disability rating and effective date for the 
claims on appeal.  The case was last readjudicated in March 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private medical records, and a VA 
examination report.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The statement of the case issued in 
June 2007, and a June 2008 letter included relevant 
diagnostic criteria for rating the Veteran's service-
connected disability.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A 30 percent evaluation may be assigned for injuries to 
Muscle Group XI, which are severe.  When moderately severe, a 
20 percent evaluation may be assigned.  When moderate, a 10 
percent evaluation may be assigned.  Function:  Propulsion, 
plantar flexion of foot (1); stabilization of arch (2, 3); 
flexion of toes (4, 5); Flexion of knee (6).  Posterior and 
lateral crural muscles, and muscles of the calf.  (1) Triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following: (i) 
Type of injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

A moderate disability of muscles anticipates the following:  
(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii) Objective findings.  
Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.




Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The service treatment records disclose that the Veteran was 
hospitalized in February 1968, approximately four days after 
he had sustained a through-and-through gunshot wound of the 
right lower leg.  The wound was debrided on the day of the 
injury, and he was then evacuated to the hospital.  The 
wounds were closed under local anesthesia, and the 
postoperative course was completely benign, with the wound 
completely healing.  The diagnosis on hospital discharge was 
gunshot wound to the right calf.  The separation examination 
in February 1969 revealed a scar, measuring 8 x 1/4 inches on 
the right tibia.  The lower extremities were evaluated as 
normal.

The Veteran was examined by the VA in March 2007.  The 
examiner noted that she reviewed the claims folder.  It was 
reported that the bullet entry site was just left of the mid-
tibial level, and it missed the bone.  There was no injury to 
neurological or vascular systems.  The bullet exit was on the 
right lateral calf.  The Veteran related that he worked as a 
carpenter.  He said he had no flares of muscle injury, but it 
had affected his job performance.  He stated that from a 
kneeling to a standing position, his right leg was weaker 
than the left.  He exhibited symptoms of burning directly in 
the wound area.  The examiner noted that he walked with a 
limp, which the Veteran attributed to the muscle injury and 
to arthritis in the right knee.  The Veteran added that the 
pain in the scar from the bullet wound could reach 8/10, and 
that it was precipitated by prolonged standing on a ladder or 
repetitive motion.  Rest relieved his symptoms.  He did not 
use any medication or cane, crutch or walker.  He reported 
that he had to take frequent breaks in order to complete job 
tasks due to pain in the muscle area.  

An examination revealed some tissue loss in the right lateral 
calf in two areas.  There was a 2 cm x 1 mm bullet entry 
wound just right of the right tibia with soft tissue 
depression in the right lateral calf.  It was non-tender and 
non-adherent.  There was no irregularity, and it was well-
healed.  There was another area of mild tissue loss, 
measuring 2.5 cm x 1 cm, with depression.  The area was non-
tender to palpation and non-adherent.  There was a linear 
scar measuring 11 cm x 1 cm.  This was hypopigmented compared 
to the surrounding tissue.  The bullet exit wound was at the 
distal end of the linear scar and was incorporated in the 11 
x 1 cm dimension.  That scar was well-healed, and non-tender 
to palpation.  There was no tendon, bone, joint or nerve 
damage.  There were no adhesions.  Muscle strength was 5/5.  
There was 5/5 foot flexion and 5/5 foot extension.  No muscle 
herniation was present, and there was no loss of muscle 
function.  The muscle group could move the joint through the 
normal range of motion.  On repetitive testing to test 
strength and endurance, the Veteran was asked to rise on his 
toes 20 times.  At the eighth repetition, the Veteran 
complained of burning in the scar wound, but he continued to 
12 repetitions, when he began to fatigue and slow down.  At 
15 repetitions, he began to show signs of lack of endurance, 
and he reached to hold onto a chair, but he was able to 
complete and finish 20 repetitions.  The examiner noted that 
the Veteran slowed down dramatically in the time need to 
complete the 20 repetitions.  The diagnosis was that the 
Veteran had a muscle injury to the right calf.  He 
experienced symptoms of pain, with fatigue and lack of 
endurance.

The Board acknowledges that the Veteran sustained a through-
and-through gunshot wound to the right calf in service.  It 
is significant to point out that the VA examination conducted 
in March 2007 demonstrated full muscle strength.  There was 
no muscle herniation or loss of muscle function.  There was 
no indication that any impairment of the muscle impacted the 
range of motion of the right knee.  It is true that the 
Veteran exhibited signs of fatigue and weakness when the 
examiner directed that he rise on his toes 20 times.  The 
Board also notes that there is no indication that the scars 
are painful, unstable, or of sufficient size to warrant a 
separate rating .  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The Veteran asserts that his fatigue and lack of endurance 
cause him to lose work and income.  The fact remains, 
however, that the medical findings on examination fail to 
establish that the residuals of the gunshot wound are more 
than moderately severe, and such findings are of greater 
probative value than the Veteran's allegations regarding the 
severity of his injury to the right calf.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for this injury.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

It is further observed that service connection for a right 
knee condition was denied by the RO in November 2007. An 
appeal of this decision has not been received and thus this 
matter is not subject to appellate review by the Board.





ORDER

An increased rating for residuals of a gunshot wound to the 
right calf is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


